               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

LUCILLE ANDERSON, SARA ALAMI,               )       CIVIL ACTION FILE NO.
GIANELLA CONTRERAS CHAVEZ,                  )       1:20-CV-3263
DSCC, and DEMOCRATIC PARTY                  )
OF GEORGIA, INC.,                           )
                                            )
Plaintiffs,                                 )
                                            )
v.                                          )
                                            )
BRAD RAFFENSPERGER, in his official )
capacity as the Georgia Secretary of State )
and the Chair of the Georgia State Election )
Board; et al.,                              )
                                            )
Defendants.                                 )
___________________________________ )

       SUPPLEMENTAL DECLARATION OF RICHARD BARRON

       Pursuant to 28 U.S.C. 1746, Richard Barron declares as follows:
                                         1.
      I make this Declaration in support of a response by Fulton County Board of
Elections to certain motions filed in the above-styled matter of Lucille Anderson, et
al., v. Brad Raffensperger, et al., (Civil Action No. 1:20-CV-3263).
                                         2.
      I am the Director of the Fulton County Department of Registration and
Elections and have been employed in that role since June 13, 2013.
                                         3.
      There were several unique circumstances present and leading up to and during
the June 9, 2020 election, including: a new voting system, a lack of poll workers, a
lack of polling locations, a global pandemic and social distancing guidelines.
                                         4.
      The Fulton County Defendants have made significant changes to address the
above-referenced issues and to facilitate a better voting experience in the November
election.
                                         5.
      Amid the concerns about COVID-19, a number of longstanding polling
locations ceased serving in that capacity. In June 2020, Fulton County had 164
polling sites. Through re-solidifying its relationship with the school systems, and
utilizing a commercial real estate consultant, the Fulton County Defendants have
established 255 polling sites for the November 2020 elections.
                                         6.
      Fulton County has worked to assign less than 5000 voters to the majority of
its November 2020 polling locations. Only four locations have more than 5000
assigned voters: precinct 07A has 7555 assigned voters; precinct 06D has 6066
assigned voters, precinct FA01B has 5721 assigned voters, and precinct UC02A has
5513 assigned voters. Fulton County currently has fewer voters assigned per precinct
than at any time during the tenure of its current Elections Department director.
                                         7.
      Fulton County will also have 30 advance polling sites for the November 2020
election, including three mega sites for early voting: State Farm Arena with 300
voting machines, the Georgia International Convention Center with 50 voting
machines and the Benson Senior Center with 50 voting machines. Early voting in
Fulton County will last three (3) weeks, inclusive of Saturdays and Sundays.


                                         8.




                                         -2-
      The Fulton County Defendants purchased millions of dollars of voting
equipment to supplement its inventory to ensure that it has one (1) ballot marking
device for every 250 registered voters.
                                           9.
      Fulton County has also recently purchased two (2) mobile voting units. These
units include three (3) check-in stations, ten (10) voting stations and one (1) scanner.
The mobile units will be deployed to scheduled locations during the three (3) weeks
of advance voting. On Election Day the mobile units will be used to assist poll
locations that experience lines and/or equipment problems.
                                          10.
      Other measures that have been taken to assist with issues experienced during
the June 2020 election include the following:
    The power capability of all polling locations have been evaluated to ensure
      the facility infrastructure could handle the power requirements of the new
      equipment.
    Information Technology technicians have been hired for every polling
      location to be present if voting equipment experiences problems, these
      technicians will arrive early to the poll locations at 5:00 a.m. to set up the
      voting equipment so that any problems can be resolved early and new
      machines can be deployed before the polls are scheduled to open.
    An additional call center has been created and staffed to assist in handling
      Election Day calls from the poll locations.
    An additional electronic communication system, WebEOC, has been
      deployed to make sure the poll locations have the ability to reach the
      warehouse and have supplies timely distributed to them and to obtain any
      additional technological help that may be needed.


                                          -3-
    510 Line Managers will be hired for Election Day to ensure social distancing,
      offer personal protective equipment, and to assist voters in determining if they
      are at the correct polling location.
    Cradle Point mechanisms have been purchased for every polling location to
      reset the check-in Poll Pads if they experience problems.
    Even though the State Election Board Rules only require a supply of
      emergency paper ballots of ten percent (10%) of the registered voters per
      polling place, all Fulton County polling places will have an emergency paper
      ballot supply of twenty percent (20%).
                                             11.
      Fulton County increased its ability to process absentee ballots by creating its
own online portal for absentee ballot applications as it was not clear if the State’s
portal would be available in time.
                                             12.
      Fulton County has increased the number of absentee ballot drop boxes from
twenty (20) to thirty-six (36) and is working with some municipalities to possibly
add a few more.
                                             13.
      Additionally, Fulton County has created an election application (“app”) that
can be accessed on smart devices. Through this app, citizens can register, apply for
an absentee ballot, go to the state’s My Voter Page and check their polling location,
view the list of drop box locations, view the list of early voting sites, view the list of
important dates, and view a sample ballot.


      I declare under penalty of perjury that the foregoing is true and correct to the
best of my ability.


                                             -4-
              This __5___ day of October, 2020.




                                                                                     ______________________________
                                                                                     Richard Barron, Director
                                                                                     Fulton County Department of Registration
                                                                                     and Elections
P:\CALitigation\Elections\Anderson, Lucile v. Raffensperger - 120-CV-3263\Attorney's Notes\10.5.20 Supplemental Richard Barron Declaration.docx




                                                                                        -5-
